Citation Nr: 0739789	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease with disc bulging and degenerative 
arthritis of the cervical spine.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for degenerative disc disease of the 
cervical spine.  The veteran subsequently initiated and 
perfected an appeal of this initial rating determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial rating for his 
degenerative disc disease of the cervical spine.  According 
to his December 2005 VA Form 9, the veteran alleged 
deficiencies within his most recent VA medical examination, 
conducted in December 2003.  He stated range of motion 
testing was not performed with a goniometer, as required at 
38 C.F.R. § 4.46 (2007).  Review of the examination report 
does not indicate how range of motion findings were obtained, 
to include whether a goniometer was used.  He also alleged 
that the examination findings failed to take into account 
fluctuations in functional motion and use of his cervical 
spine.  When evaluating musculoskeletal disabilities, VA must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Essentially, the veteran has asserted that the most recent VA 
examination presented an inaccurate picture of the 
symptomatology associated with his service-connected cervical 
spine disability and that the disability is worse than 
represented by that examination.  

As the Board finds that the December 2003 examination report 
does not contain any findings regarding functional loss due 
to pain, weakness, fatigability, incoordination, or pain on 
movement, a new VA examination is required.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his service-connected cervical 
spine disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  The 
examination should include full range of 
motion studies (utilizing a goniometer), 
x- rays, and any other tests considered 
necessary by the examiner.  The examiner 
should provide ranges of motion for the 
cervical spine reflecting forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  In testing 
range of motion of the veteran's cervical 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The examiner 
should also determine the frequency and 
duration of any incapacitating episodes, 
if any, resulting from the veteran's 
cervical spine disability.  Any other 
disability, to include any neurological 
disability, resulting from the veteran's 
cervical spine disability also should be 
noted.  The medical basis for all opinions 
expressed should also be given.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.  After the above development is 
completed, the veteran's claim for a 
higher initial evaluation for his cervical 
spine disability should be reviewed by the 
AMC in light of any additional evidence 
added to the claims folder.  If the 
benefit sought on appeal remains denied, 
the appellant should be afforded a 
Supplemental Statements of the Case, as 
well as a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.  

The purpose of this remand is to obtain additional evidence, 
and the Board makes no determination at this time on the 
ultimate outcome of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


